DETAILED ACTION
The present application is being examined under the pre-AIA  first to invent provisions. 

Response to Amendments
The amendments filed 04/04/2022 have been entered. Accordingly claims 1, 2, 4-12, 14-21 and 23-28 remain pending. 

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1, 2, 4, 8-12, 14-16, 18-21 and 23-28 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Evers (US 6,234,063) in view of Wichmann (US 4,318,337) and Entezarian (US 2004/0139858).

Regarding claim 1, Evers discloses (Fig-1) a self-contained popcorn popper for use in an area in which the popcorn popper is located, comprising: 
a cabinet (exterior of 10) including a popcorn receiving chamber (area of case 12) having a top wall (18); 
a popcorn popping kettle assembly including a kettle (38) and a kettle top (44) located entirely within the popcorn receiving chamber and spaced from the top wall thereof; 
a popped popcorn bin (16) in the popcorn receiving chamber for receiving popped popcorn from the kettle; 
a filter passage (path through 66) having an inlet (distal end of 66 facing to popcorn receiving chamber) located at a remote end of the filter passage and below the top wall of the popcorn receiving chamber (66 below top wall 18, see figure 1) so as to be located inside the popcorn receiving chamber of the cabinet (66 on top wall of popcorn case, see figure 1) and in a fixed position ( filter passage of 66 is fixed to top wall “exhaust blower 66 is mounted on the top wall 18 of the popcorn case 12 for venting the interior thereof. A charcoal filter 68 is included as part of the exhaust blower 66 which serves to vent the popcorn case 12.” (column 3-4, lines 60-8) also see figure 1, Further it would be obvious to make a part adjustable or integral, see MPEP 2144.04 V. MAKING PORTABLE, INTEGRAL, SEPARABLE, ADJUSTABLE, OR CONTINUOUS.), the inlet being in fluid communication with the kettle assembly and the popcorn receiving chamber so as to receive vapor effluent issuing from the popping of popcorn in the kettle (blower filter 66/68 receives vapor effluent, disclosed below, see (column 3 lines 60-65)) and vapor effluent issuing from the dumping popped popcorn from the kettle and storing the popped popcorn within the popcorn receiving chamber (popcorn is configured to dump via dump handle 48 into the same enclosed space 12 as the blower filter 66/68, emphasis added “A charcoal filter 68 is included as part of the exhaust blower 66 which serves to vent the popcorn case 12” (column 3, lines 60-65), see figure 1); 
a filtration station (68) within the filter passage for removing particulates from the vapor effluent issuing form the popping of popcorn in the kettle and the vapor effluent issuing from the dumping of the popped popcorn from the kettle and storing the popped popcorn within the popcorn receiving chamber (“A charcoal filter 68 is included as part of the exhaust blower 66 which serves to vent the popcorn case 12” (column 3, lines 60-65)); and
a blower (66) for sucking the vapor effluent away from the kettle and from the popcorn receiving chamber, into the inlet, and through the passage so as to discharge filtered effluent into the area located outside of the cabinet (exhaust from popcorn case 12 may exit to exterior around case, emphasis added “An exhaust blower 66 is mounted on the top wall 18 of the popcorn case 12 for venting the interior thereof. A charcoal filter 68 is included as part of the exhaust blower 66 which serves to vent the popcorn case 12. Thus any undesirable odors may be reduced and airborne oils eliminated from the area around the popcorn machine” (column 3, lines 60-65)).
Evers is silent regarding the filter passage facing the kettle such that a projection of an area defined by a boundary of the inlet, in a direction normal to the area defined by the boundary of the inlet, intersects the kettle.
However Wichmann teaches (3-5-6) a filter passage (8 to 13) facing the workpiece (filter passage may be adjacent work area 15 with angle of about 45 degrees “front opening 8 which will slope forwardly and upwardly at an angle of about 45.degree. with respect to the horizontal when the hood is positioned adjacent the work station”) such that a projection of an area defined by a boundary of the inlet, in a direction normal to the area defined by the boundary of the inlet, intersects the kettle (adjacent filter passage facing to work station “The forwardmost edges of the side wall portions 3 and upper wall portion 6 define a generally rectangular front opening 8 which will slope forwardly and upwardly at an angle of about 45.degree. with respect to the horizontal when the hood is positioned adjacent the work station” (column 3-4, lines 67-6) see below re-annotated figure 6 displaying boundary and slope of inlet in relation to work station 15 (kettle equivalent)).

    PNG
    media_image1.png
    678
    674
    media_image1.png
    Greyscale

The advantage of angling and facing the filter passage towards the workpiece is to provide efficient air flow “It will be observed that all of the contours associated with capture hood 1, and in particular those associated with the forward parts of the upper and side wall portions, minimize entrance loss and turbulence by eliminating sharp edges which heretofore have restricted airflow. The long radii associated with side wall portions 3 and upper wall surface 6, together with flange 9 served to provide a smooth entrance for air entering the hood. A capture hood constructed in accordance with the details of the present invention will provide a coefficient of entry C.sub.e of at least about 0.93. The reduction of air restrictions associated with capture hood 1 permits the same amount of air to be drawn into the hood with a smaller fan or other suction producing device.” (column 4 lines 7-23), while also providing optimum collection of fumes “It has also been found that orienting front opening 8 at an angle of approximately 45.degree. with respect to the horizontal provides optimum collection for capture of certain types of noxious pollutants, and in particular welding smoke. As will become apparent from the detailed description which follows, the angle of the front opening 8 in the present invention remains constant as the vertical and horizontal position of the hood is varied, thereby preventing alteration of the optimum angle by the operator. As a result, the high efficiency of the unit is maintained throughout its adjustment range” (column 4, lines 24-34).
Therefore it would have been obvious to someone with ordinary skill in the art at the time the invention was made, to modify Evers with Wichmann, by modifying the simple filter passage of Evers, with the adjacent to workpiece angled filter passage of Wichmann, to provide efficient air flow while also providing optimum collection of fumes
Evers is silent regarding the filtration station within the filter passage for removing particulates from the vapor effluent and the blower being located entirely outside the popcorn receiving chamber. 
However Entezarian teaches (Fig-1a-2c-2e-4-12-13-25) a plurality of filtration stations (108a,146,108b) within the filter passage for removing particulates from the vapor effluent and the blower (68) is located entirely outside the popcorn receiving chamber (blower collection passage 88 to angled inlet at fist baffle 100) .
The advantage of a plurality of filtration stations within the filter passage for removing particulates from the vapor effluent, is to remove particles based on regulations and laws [0193], [0212-0213] and to treat fumes before passing through the fan system “Thereafter, in the embodiment of FIGS. 2A and 2B, the exhaust gas passes into fan (68) and is vented into the atmosphere through vent (69). In the embodiment shown in FIG. 2C, the exhaust first passes into catalytic reactor (70) before passing into fan (68)” [0137]. 
Therefore it would have been obvious to someone with ordinary skill in the art at the time the invention was filed to modify Evers with Entezarian, by adding to the simple filter system of Evers, the multiple filter station system of Entezarian, to remove particles based on regulations and laws and to treat fumes before passing through the fan system.

Regarding claim 2, Evers discloses a popper as in claim 1, Evers further discloses (Fig-1) wherein the inlet (end of 66), passage (flow through 66/68) and blower (66) are contained in the cabinet (10).

Regarding claim 3, Evers discloses a popper as in claim 1, Evers is silent regarding wherein the blower is located entirely outside the popcorn receiving chamber.
However Entezarian teaches (Fig-2c-2e) wherein the blower (68) is located entirely outside the popcorn receiving chamber (blower collection passage 88 to angled inlet at fist baffle 100).
The advantage of a remote blower, is to treat fumes before passing through the fan system “Thereafter, in the embodiment of FIGS. 2A and 2B, the exhaust gas passes into fan (68) and is vented into the atmosphere through vent (69). In the embodiment shown in FIG. 2C, the exhaust first passes into catalytic reactor (70) before passing into fan (68)” [0137]. 
Therefore it would have been obvious to someone with ordinary skill in the art at the time the invention was made, to modify Evers with Entezarian, by modifying the simple blower system of Evers with the blower and grease collection system of Entezarian, to treat fumes before passing through the fan system. 

Regarding claim 4, Evers discloses a popper as in claim 2, Evers is silent regarding wherein the blower includes an effluent outlet discharging into the cabinet and the effluent being vented outwardly of the cabinet into the area.
However Entezarian teaches (Fig-1c) includes an effluent outlet (100 discharges to trough 82 to collectors, further details below) discharging into the cabinet (“separation cartridges” 100, collect grease from exhaust effluent [0146]) and the effluent being vented outwardly of the cabinet into the area (effluent is collected in grease collectors for disposal outside of cabinet “Typically, if the substance is grease, then the grease is collected in trough 82. Trough 82 may be configured so that the grease flows into a grease collector. For example, trough 82 may be configured to be sloped so that the grease flows to one or more collectors that allow the grease to be disposed of easily” [0146]).
The advantage of diversion of effluent, is to remove grease from system for disposal “grease flows to one or more collectors that allow the grease to be disposed of easily” [0146]. 
Therefore it would have been obvious to someone with ordinary skill in the art at the time the invention was filed, to modify Evers with Entezarian, by adding to the effluent filter system of Evers, the grease diversion to collectors of Entezarian, to remove grease from the system for disposal. 

Regarding claim 8, Evers discloses a popper as in claim 1, Evers is silent regarding wherein the inlet comprises a vapor oil baffle.
However Entezarian teaches (Fig-2-5) wherein the inlet (at filter 100) comprises a vapor oil baffle (202), (grease collects in trough 82).
The advantage of wherein the inlet comprises a vapor oil baffle, is to collect oil outside of effluent air path (grease trap 82, effluent air path 100 to 88). 
Therefore it would have been obvious to someone with ordinary skill in the art at the time the invention was filed to modify Evers with Entezarian by adding to the simple exhaust system of Evers, the oil vapor baffle of Entezarian, to collect  oil outside of the effluent air path.

Regarding claim 9, Evers discloses a popper as in claim 8, Evers is silent regarding wherein the plurality of filtration stations comprises first and second filters, sequentially disposed in the passage downstream of the baffle, the first filter filtering salt and grease particulates from the effluent after passage thereof past the baffle and the second filter filtering smoke particulates from the effluent downstream of the first filter.
However Entezarian teaches (Fig-1B-12-13) wherein the plurality of filtration stations (108a,146,108b) comprises first (108a) and second filters (108b), sequentially disposed in the passage downstream of the baffle (baffle (106) shown before filters), the first filter filtering salt and grease particulates from the effluent after passage thereof past the baffle and the second filter filtering smoke particulates (filter types sequentially filters particles [0193], last filter achieves .9 microns filtration overlapping smoke particle range [0213]) from the effluent downstream of the first filter.
The advantage of wherein the plurality of filtration stations comprises first and second filters, sequentially disposed in the passage downstream of the baffle, the first filter filtering salt and grease particulates from the effluent after passage thereof past the baffle and the second filter filtering smoke particulates from the effluent downstream of the first filter, is to remove particles based on regulations and laws [0193], [0212-0213].	Therefore it would have been obvious to someone with ordinary skill in the art at the time the invention was made to modify Evers with Entezarian by adding to the filtration system of Evers the sequential sub-micron particle size filtration system of Entezarian to remove particles based on regulations and laws. 

Regarding claim 10, Evers discloses a popper as in claim 1, Evers further discloses (Fig-1) wherein the inlet (inlet of 66) of the filter passage is unconnected from the kettle and the kettle top (see figure 1, kettle top 44).

Regarding claim 11, Evers discloses a popper as in claim 1, Evers further discloses (Fig-1) wherein the kettle top is moveable relative to the inlet (lid lift handle 58).

Regarding claim 26, Evers discloses a popper as in claim 1, Evers further discloses wherein the kettle is rotatable (kettle pivots to dump popcorn “The kettle 38 is supported on a pivot axis (not shown) carried within support column 46 extending from the top wall 18 of the popcorn case 12. A kettle dump handle 48 is connected to the pivot axis of the kettle 38 so that by rotating the dump handle 48, the kettle 38 maybe tipped on the pivot to allow popped popcorn to be discharged from kettle 38 into popcorn case 12” (column 3, lines 28-34)).

Regarding claim 12, Evers discloses a popcorn popper for use in an area in which the popcorn popper is located, comprising: a cabinet (exterior of 10) including a popcorn receiving chamber (area of case 12) having a top wall (18); 
a popcorn popping kettle assembly including a kettle (38) and a kettle top (44) located entirely within the popcorn receiving chamber and spaced from the top wall thereof (area between 44 and 18); 
a filter passage (passage of 66 68) having an inlet (at inlet of 66) located at a remote end (distal end of 66) of the passage and further being located in an upper portion of the popcorn receiving chamber (attached at 18, see figure 1) and below the top wall (distal end of 66 below 18) the inlet in a fixed position (filter passage of 66 is fixed to top wall “exhaust blower 66 is mounted on the top wall 18 of the popcorn case 12 for venting the interior thereof. A charcoal filter 68 is included as part of the exhaust blower 66 which serves to vent the popcorn case 12.” (column 3-4, lines 60-8) also see figure 1, Further it would be obvious to make a part adjustable or integral, see MPEP 2144.04 V. MAKING PORTABLE, INTEGRAL, SEPARABLE, ADJUSTABLE, OR CONTINUOUS.)
the inlet being in fluid communication with the kettle assembly and the popcorn receiving chamber so as to receive vapor effluent issuing from the popping of popcorn in the kettle and vapor effluent issuing from dumping the popped popcorn form the kettle and storing the popped popcorn within the popcorn receiving chamber (popcorn is configured to dump via dump handle 48 into the same enclosed space 12 as the blower filter 66/68, emphasis added “A charcoal filter 68 is included as part of the exhaust blower 66 which serves to vent the popcorn case 12” (column 3, lines 60-65), see figure 1); and 
a filtration station (68) in the passage; and
a blower (66) operably coupled to the passage for sucking the vapor effluent away from the kettle and from the popcorn receiving chamber (kettle within vented chamber storing popcorn “A charcoal filter 68 is included as part of the exhaust blower 66 which serves to vent the popcorn case 12” (column 3, lines 60-65)), into the inlet; 
the blower having a discharge outlet for discharging filtered vapor effluent into the area located outside of the cabinet (exhaust exits to exterior around case “An exhaust blower 66 is mounted on the top wall 18 of the popcorn case 12 for venting the interior thereof. A charcoal filter 68 is included as part of the exhaust blower 66 which serves to vent the popcorn case 12. Thus any undesirable odors may be reduced and airborne oils eliminated from the area around the popcorn machine” (column 3, lines 60-65)).
Evers is silent regarding the inlet facing the kettle such that a projection of an area defined by a boundary of the inlet, in a direction normal to the area defined by the boundary of the inlet, intersects the kettle, the inlet being in fluid communication with the kettle assembly so as to receive vapor effluent issuing from the popping of popcorn in the kettle; 
However Wichmann teaches (3-5-6) the inlet (8) facing the workpiece (hood is “adjacent” the workstation “with respect to the horizontal when the hood is positioned adjacent the work station. A thin outwardly flaring flange 9 extends around the periphery of front opening 8 to channel vapors, fumes or smoke into the capture hood 1” (column 3-4, lines 67-6)) such that a projection of an area defined by a boundary of the inlet, in a direction normal to the area defined by the boundary of the inlet, intersects the kettle, the inlet being in fluid communication with the kettle assembly so as to receive vapor effluent issuing from the popping of popcorn in the kettle (filter passage is adjacent work area with angle of about 45 degrees and facing the workstation “The forward most edges of the side wall portions 3 and upper wall portion 6 define a generally rectangular front opening 8 which will slope forwardly and upwardly at an angle of about 45.degree. with respect to the horizontal when the hood is positioned adjacent the work station” (column 3-4, lines 67-6)).
The advantage of facing the inlet of the blower towards the workpiece and adjacent the workpiece is to provide efficient air flow “It will be observed that all of the contours associated with capture hood 1, and in particular those associated with the forward parts of the upper and side wall portions, minimize entrance loss and turbulence by eliminating sharp edges which heretofore have restricted airflow. The long radii associated with side wall portions 3 and upper wall surface 6, together with flange 9 served to provide a smooth entrance for air entering the hood. A capture hood constructed in accordance with the details of the present invention will provide a coefficient of entry C.sub.e of at least about 0.93. The reduction of air restrictions associated with capture hood 1 permits the same amount of air to be drawn into the hood with a smaller fan or other suction producing device.” (column 4 lines 7-23), while also providing optimum collection of fumes “It has also been found that orienting front opening 8 at an angle of approximately 45.degree. with respect to the horizontal provides optimum collection for capture of certain types of noxious pollutants, and in particular welding smoke. As will become apparent from the detailed description which follows, the angle of the front opening 8 in the present invention remains constant as the vertical and horizontal position of the hood is varied, thereby preventing alteration of the optimum angle by the operator. As a result, the high efficiency of the unit is maintained throughout its adjustment range” (column 4, lines 24-34).
Therefore it would have been obvious to someone with ordinary skill in the art at the time the invention was made, to modify Evers with Wichmann, by modifying the simple filter passage of Evers, with the adjacent to workpiece angled filter passage of Wichmann, to provide efficient air flow while also providing optimum collection of fumes
Evers in view of Wichmann is silent regarding the filtration station being a plurality of filtration stations and the blower is located entirely outside the popcorn receiving chamber. 
However Entezarian teaches (Fig-1a-2c-2e-4-12-13-25) a plurality of filtration stations (108a,146,108b) in the passage and passing vapor effluent through the filtration stations and the blower (68) is located entirely outside the popcorn receiving chamber (blower collection passage 88 to angled inlet at fist baffle 100) .
The advantage of a plurality of filtration stations within the filter passage, is to remove particles based on regulations and laws [0193], [0212-0213] and to treat fumes before passing through the fan system “Thereafter, in the embodiment of FIGS. 2A and 2B, the exhaust gas passes into fan (68) and is vented into the atmosphere through vent (69). In the embodiment shown in FIG. 2C, the exhaust first passes into catalytic reactor (70) before passing into fan (68)” [0137]. 
Therefore it would have been obvious to someone with ordinary skill in the art at the time the invention was filed to modify Evers with Entezarian, by adding to the simple filter system of Evers, the multiple filter station system of Entezarian, to remove particles based on regulations and laws and to treat fumes before passing through the fan system.

Regarding claim 14, Evers discloses a popper as in claim 12, Evers is silent regarding wherein the passage inlet comprises a vapor oil separating baffle for receiving oil laden vapor and separating therefrom oil therein.
However Entezarian teaches (Fig-2-5) wherein the passage inlet (at filter 100) comprises a vapor oil separating baffle (202), for receiving oil laden vapor and separating therefrom oil therein (grease collects in trough 82).
The advantage of wherein the passage inlet comprises a vapor oil separating baffle for receiving oil laden vapor and separating therefrom oil therein, is to collect oil outside of effluent air path (grease trap 82, effluent air path 100 to 88). 
Therefore it would have been obvious to someone with ordinary skill in the art at the time the invention was filed to modify Evers with Entezarian by adding to the simple exhaust system of Evers, the oil vapor baffle of Entezarian, to collect oil outside of the effluent air path.

Regarding claim 15, Evers discloses a popper as in claim 14, Evers is silent regarding wherein a first filtration station downstream of the baffle in the passage comprises a particulate filter for removing grease and salt particles from the effluent.
However Entezarian teaches wherein a first filtration station downstream of the baffle in the passage comprises a particulate filter (108a) for removing grease and salt particles from the effluent (packed bed filter system [0193]).
The advantage of wherein a first filtration station downstream of the baffle in the passage comprises a particulate filter (108a) for removing grease and salt particles from the effluent, is to remove particles based on regulations and laws [0193],[0212-0213]. 
Therefore it would have been obvious to someone with ordinary skill in the art at the time the invention was made to modify Evers with Entezarian, by modifying the simple filtration system of Evers with the multiple zoned small particle filtration system Entezarian, to overcome regulations and code and filter particles.

Regarding claim 16, Evers discloses a popper as in claim 15, Evers is silent regarding wherein a second filtration station downstream of the first filtration station in the passage comprises a filter for removing smoke components from the effluent.
However Entezarian teaches (Fig-25-27) wherein a second filtration station (108b) downstream of the first filtration station (108a) in the passage comprises a filter for removing smoke components from the effluent (a porous medium of filtration removes particles under a micron [0213]).
The advantage of wherein a second filtration station downstream of the first filtration station in the passage comprises a filter for removing smoke components from the effluent, is to overcome regulations and codes [0193] and remove sub-micron sized particles [0212-0213].
Therefore it would have been obvious at the time the invention was made to modify Evers with Entezarian, by to modifying the simple filtration system of Evers with the multiple zoned small particle filtration system Entezarian, to overcome regulations and code and remove sub-micron sized particles. 

Regarding claim 18, Evers discloses a popper as in claim 12, Evers further discloses (Fig-1) wherein the inlet of the filter passage is unconnected from the kettle and the kettle top (inlet at 66 away from kettle top 44).

Regarding claim 19, Evers discloses a popper as in claim 12, Evers further discloses (Fig-1) wherein the kettle top (44) is moveable relative to the inlet (via lid handle “lift rod” 58).

Regarding claim 27, Evers discloses a popper as in claim 12, Evers further discloses wherein the kettle is rotatable (kettle pivots to dump popcorn “The kettle 38 is supported on a pivot axis (not shown) carried within support column 46 extending from the top wall 18 of the popcorn case 12. A kettle dump handle 48 is connected to the pivot axis of the kettle 38 so that by rotating the dump handle 48, the kettle 38 maybe tipped on the pivot to allow popped popcorn to be discharged from kettle 38 into popcorn case 12” (column 3, lines 28-34)).

Regarding claim 20, Evers discloses a pass-through popcorn popper for use in an area in which the popcorn popper is located, comprising: 
a cabinet (exterior of 10) having open sides (opening provided by door 26) providing access to a popcorn receiving chamber (area of case 12) having a top wall (18); 
a popcorn popping assembly including a kettle (38) and a kettle top (44) located entirely within the popcorn receiving chamber and spaced from the top wall thereof (area between 44 and 18); 
a vapor effluent treating passage (66/68) for filtering (charcoal filter 68) vapor effluent issuing from the popping of popcorn in the kettle assembly during a popping operation and vapor effluent issuing from dumping popped popcorn from the kettle and storing the popped popcorn within the popcorn receiving chamber (popcorn is configured to dump via dump handle 48 into the same enclosed space 12 as the blower filter 66/68, emphasis added “A charcoal filter 68 is included as part of the exhaust blower 66 which serves to vent the popcorn case 12” (column 3, lines 60-65), see figure 1) and for discharging filtered effluent into the environment in which the popper is located (exhaust may exit to exterior around case “An exhaust blower 66 is mounted on the top wall 18 of the popcorn case 12 for venting the interior thereof. A charcoal filter 68 is included as part of the exhaust blower 66 which serves to vent the popcorn case 12. Thus any undesirable odors may be reduced and airborne oils eliminated from the area around the popcorn machine” (column 3, lines 60-65))); 
an inlet of the vapor effluent treating passage (inlet of 66) being disposed at a remote end of the passage (inlet) and further being located in an upper portion of the popcorn receiving chamber (66 at ceiling) and below the top wall (inlet of 66 below receiving chamber ceiling 18, see figure 1) the inlet in a fixed position (filter passage of 66 is fixed to top wall “exhaust blower 66 is mounted on the top wall 18 of the popcorn case 12 for venting the interior thereof. A charcoal filter 68 is included as part of the exhaust blower 66 which serves to vent the popcorn case 12.” (column 3-4, lines 60-8) also see figure 1, Further it would be obvious to make a part adjustable or integral, see MPEP 2144.04 V. MAKING PORTABLE, INTEGRAL, SEPARABLE, ADJUSTABLE, OR CONTINUOUS.), 
the inlet being in fluid communication with the kettle assembly and the popcorn receiving chamber so as to receive the vapor effluent issuing from the popping of popcorn in the kettle assembly (blowers 66 in fluid connection to receiving chamber and kettle therein, see figure 1) and vapor effluent issuing from dumping the popped popcorn form the kettle and storing the popped popcorn within the popcorn receiving chamber (popcorn is configured to dump via dump handle 48 into the same enclosed space 12 as the blower filter 66/68, emphasis added “A charcoal filter 68 is included as part of the exhaust blower 66 which serves to vent the popcorn case 12” (column 3, lines 60-65), see figure 1); and 
a filtration station (68) in the passage; and
a blower (blowers 66) for sucking the vapor effluent away from the kettle assembly, into the inlet, and through the passage so as to discharge filtered effluent into the area located outside of the cabinet (exhaust exits to exterior around case “An exhaust blower 66 is mounted on the top wall 18 of the popcorn case 12 for venting the interior thereof. A charcoal filter 68 is included as part of the exhaust blower 66 which serves to vent the popcorn case 12. Thus any undesirable odors may be reduced and airborne oils eliminated from the area around the popcorn machine” (column 3, lines 60-65)).
Evers is silent regarding the cabinet having two open sides. 
However Beyer teaches (Fig-2-5) wherein the cabinet (26/32) has two opposite open sides (sneeze guards 44, open by means of hinge means 46).
The advantage of wherein the cabinet has two opposite sides open for operator access therein, is to provide a plurality of accessibility to food while protecting food (column 2, lines 19-23).
Therefore it would have been obvious to someone with ordinary skill in the art at the time the invention was made to modify Evers with Beyer, by replacing the single sided opening of food containment area of Evers with the dual opening food access/protection devices of Beyer, to provide further access to food while protecting food.
Evers is silent regarding the inlet facing the kettle such that a projection of an area defined by a boundary of the inlet, in a direction normal to the area defined by the boundary of the inlet, intersects the kettle.
However Wichmann teaches (Fig-7) the inlet (8) facing the workpiece such that a projection of an area defined by a boundary of the inlet, in a direction normal to the area defined by the boundary of the inlet, intersects the kettle (adjacent filter passage facing to work station “The forward most edges of the side wall portions 3 and upper wall portion 6 define a generally rectangular front opening 8 which will slope forwardly and upwardly at an angle of about 45.degree. with respect to the horizontal when the hood is positioned adjacent the work station” (column 3-4, lines 67-6)).
The advantage of the inlet facing the work station and adjacent therefrom, workpiece is to provide efficient air flow “It will be observed that all of the contours associated with capture hood 1, and in particular those associated with the forward parts of the upper and side wall portions, minimize entrance loss and turbulence by eliminating sharp edges which heretofore have restricted airflow. The long radii associated with side wall portions 3 and upper wall surface 6, together with flange 9 served to provide a smooth entrance for air entering the hood. A capture hood constructed in accordance with the details of the present invention will provide a coefficient of entry C.sub.e of at least about 0.93. The reduction of air restrictions associated with capture hood 1 permits the same amount of air to be drawn into the hood with a smaller fan or other suction producing device.” (column 4 lines 7-23), while also providing optimum collection of fumes “It has also been found that orienting front opening 8 at an angle of approximately 45.degree. with respect to the horizontal provides optimum collection for capture of certain types of noxious pollutants, and in particular welding smoke. As will become apparent from the detailed description which follows, the angle of the front opening 8 in the present invention remains constant as the vertical and horizontal position of the hood is varied, thereby preventing alteration of the optimum angle by the operator. As a result, the high efficiency of the unit is maintained throughout its adjustment range” (column 4, lines 24-34).
Therefore it would have been obvious to someone with ordinary skill in the art at the time the invention was made, to modify Evers with Wichmann, by modifying the simple filter passage of Evers, with the adjacent to workpiece angled filter passage of Winhman, to provide efficient air flow while also providing optimum collection of fumes
Evers in view of Wichmann is silent regarding the filtration station being a plurality of filtration stations and the blower is located entirely outside the popcorn receiving chamber. 
However Entezarian teaches (Fig-1a-2c-2e-4-12-13-25) a plurality of filtration stations (108a,146,108b) in the passage and the blower (68) is located entirely outside the popcorn receiving chamber (blower collection passage 88 to angled inlet at fist baffle 100) .
The advantage of a plurality of filtration stations within the filter passage, is to remove particles based on regulations and laws [0193], [0212-0213] and to treat fumes before passing through the fan system “Thereafter, in the embodiment of FIGS. 2A and 2B, the exhaust gas passes into fan (68) and is vented into the atmosphere through vent (69). In the embodiment shown in FIG. 2C, the exhaust first passes into catalytic reactor (70) before passing into fan (68)” [0137]. 
Therefore it would have been obvious to someone with ordinary skill in the art at the time the invention was filed to modify Evers with Entezarian, by adding to the simple filter system of Evers, the multiple filter station system of Entezarian, to remove particles based on regulations and laws and to treat fumes before passing through the fan system.

Regarding claim 21, Evers discloses a popper as in claim 20, Evers further discloses (Fig-1) wherein the passage and blower are disposed within the cabinet (66/68 with cabinet 10).

Regarding claim 23, Evers discloses a popper as in claim 20, Evers is silent regarding wherein the blower has an outlet disposed for discharging effluent from the passage into the cabinet.
However Entezarian teaches (Fig-1c) wherein the blower has an outlet disposed for discharging effluent (“separation cartridges” 100 collect grease from exhaust effluent [0146]) from the passage into the cabinet (effluent is collected in grease collectors for disposal outside of cabinet “Typically, if the substance is grease, then the grease is collected in trough 82. Trough 82 may be configured so that the grease flows into a grease collector. For example, trough 82 may be configured to be sloped so that the grease flows to one or more collectors that allow the grease to be disposed of easily” [0146]).
The advantage of diversion of effluent, is to remove grease from system for disposal “grease flows to one or more collectors that allow the grease to be disposed of easily” [0146]. 
Therefore it would have been obvious to someone with ordinary skill in the art at the time the invention was filed, to modify Evers with Entezarian, by adding to the effluent filter system of Evers, the grease diversion to collectors of Entezarian, to remove grease from the system for disposal. 

Regarding claim 24, Evers discloses a popper as in claim 20, Evers further discloses (Fig-1) wherein the inlet (inlet of 66) of the vapor effluent treating passage is unconnected from the kettle and the kettle top (lateral placement of 66 to kettle top 44, see figure 1).

Regarding claim 25, Evers discloses a popper as in claim 20, Evers further discloses (Fig-1) wherein the kettle top is moveable relative to the inlet (“cover lift rod” 58 of kettle lid 44).

Regarding claim 28, Evers discloses a popper as in claim 20, Evers further discloses wherein the kettle is rotatable (kettle pivots to dump popcorn “The kettle 38 is supported on a pivot axis (not shown) carried within support column 46 extending from the top wall 18 of the popcorn case 12. A kettle dump handle 48 is connected to the pivot axis of the kettle 38 so that by rotating the dump handle 48, the kettle 38 maybe tipped on the pivot to allow popped popcorn to be discharged from kettle 38 into popcorn case 12” (column 3, lines 28-34)).

Claims 5 and 17 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Evers in view of Wichmann and Entezarian and in further view of Maier (DE 10216012 A1).

Regarding claim 5, Evers discloses a popper as in claim 4, Evers further discloses (Fig-1) wherein the inlet (inlet of 66) is located in an upper portion of the cabinet. 
Evers is silent regarding and the blower is located in a lower portion of the cabinet.
However Maier teaches (Fig-1-6) wherein the inlet (22) is located in an upper portion of the cabinet and the blower (14) is located in a lower portion of the cabinet.
The advantage of wherein the inlet is located in an upper portion of the cabinet and the blower is located in a lower portion of the cabinet, is to provide access to blower system (pull-out box 38 [0030]). 
Therefore it would have been obvious to someone with ordinary skill in the art at the time the invention was made to modify Evers with Maier, by replacing the simple blower system of Evers with the lower located blower/Grease removal system of Maier, to provide access to blower system.

Regarding claim 17, Evers discloses a popper as in claim 12, Evers is silent regarding wherein the kettle top includes an oil baffle in the kettle top, the baffle being open for selective passage of a fire suppressant agent into the kettle.
However Maier teaches (Fig-2) wherein the kettle top (upper portion of kettle 12) includes an oil baffle (where 12 inclines toward center of kettle) in the kettle top (“the vessel 12 is adapted to be sealed in a pressure tight condition by a removable cover" (column 2, lines 26-28)) and further including an oil baffle (upper walls 12 bends to form oil retention baffle, removable lid portion further retains oil) in the lid, the baffle being open for selective passage of a fire suppressant agent into the kettle (hole 29 is positioned to retain oil but allow passage of fire suppressant (column 2-3, lines 59-14)).
The advantage of wherein the kettle top includes an oil baffle in the kettle top, the baffle being open for selective passage of a fire suppressant agent into the kettle, is to enable the suppressant of fire while cooking vessel is covered (column 1, lines 38-41).
Therefore it would have been obvious to someone with ordinary skill in the art at the time the invention was made to modify Evers with Maier by adding to the non-fire suppressant cooking device of Evers the baffled fire suppressant system of Maier, to enable the suppressant of fire while cooking vessel is covered.

Claims 6 and 7 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Evers in view of Wichmann and Entezarian and in further view of Beyer (US 5,082,334)

Regarding claim 6, Evers discloses a popper as in claim 2, Evers is silent regarding wherein the cabinet has two opposite sides which are each open for operator access therein.
However Beyer teaches (Fig-2-5) wherein the cabinet (26/32) has two opposite sides (sneeze guards 44) which are each open for operator access therein (open by means of hinge means 46).
The advantage of wherein the cabinet has two opposite sides which are each open for operator access therein, is to provide access to food while protecting food (column 2, lines 19-23).
Therefore it would have been obvious to someone with ordinary skill in the art at the time the invention was made to modify Evers with Beyer, by replacing the single sided opening of food containment area of Evers with the dual opening food access/protection devices of Beyer, to provide further access to food while protecting food.
Regarding claim 7, Evers discloses a popper as in claim 1, Evers is silent regarding wherein the cabinet has two opposite sides which are each open for operator access therein.
However Beyer teaches (Fig-2-5) wherein the cabinet (26/32) has two opposite sides (sneeze guards 44) which are each open for operator access therein (open by means of hinge means 46).
The advantage of wherein the cabinet has two opposite sides which are each open for operator access therein, is to provide access to food while protecting food (column 2, lines 19-23).
Therefore it would have been obvious to someone with ordinary skill in the art at the time the invention was made to modify Evers with Beyer, by replacing the single sided opening of food containment area of Evers with the dual opening food access/protection devices of Beyer, to provide further access to food while protecting food.

Response to Arguments

Applicant's arguments filed 04/04/2022 have been fully considered but they are not persuasive. 

 Applicant firstly argues regarding claims 3, 13 and 22 (pages 2-3):
“as the Examiner properly recognizes, Evers et al. discloses the exhaust blower (66) as being at least partly located within the popcorn receiving chamber as shown in FIG. 1 and as described in Col. 3, lines 60-66 thereof. The Examiner uses this particular mounting of the blower (66) of Evers et al. to argue in the rejections of each of independent claims 1, 12 and 20 that Evers et al. allegedly teaches an inlet, defined by the Examiner as the distal end of the blower (66), that is located below the top wall of the popcorn receiving chamber as recited in each of these claims. 
See, Office Action, Pages 8, 21, 22 and 26. 
Consequently, the Examiner properly recognizes that it is the particular mounting of the exhaust blower (66) of Evers et al. to be a least partly mounted within the popcorn receiving chamber as shown in FIG. 1 which allegedly provides a teaching  
of an inlet located below the top wall of the popcorn receiving chamber as claimed by Applicant. 
Applicant submits that any modification of the popcorn popper of Evers et al. to locate the blower (66) entirely outside of the popcorn receiving chamber as claimed by Applicant would necessarily contradict or negate any alleged teaching of otherwise mounting an inlet so as to be located inside the popcorn receiving chamber and being located below the top wall of the popcorn receiving chamber as claimed by Applicant.”. 
However examiner respectfully disagrees as the blower location relative to inlet does not change the functionality of effluence collection at location of inlet, while the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981).
Additionally Winchmann provides for a remote hood to blower arrangement to provide efficient air flow “It will be observed that all of the contours associated with capture hood 1, and in particular those associated with the forward parts of the upper and side wall portions, minimize entrance loss and turbulence by eliminating sharp edges which heretofore have restricted airflow. The long radii associated with side wall portions 3 and upper wall surface 6, together with flange 9 served to provide a smooth entrance for air entering the hood. A capture hood constructed in accordance with the details of the present invention will provide a coefficient of entry C.sub.e of at least about 0.93. The reduction of air restrictions associated with capture hood 1 permits the same amount of air to be drawn into the hood with a smaller fan or other suction producing device.” (column 4 lines 7-23), while also providing optimum collection of fumes “It has also been found that orienting front opening 8 at an angle of approximately 45.degree. with respect to the horizontal provides optimum collection for capture of certain types of noxious pollutants, and in particular welding smoke. As will become apparent from the detailed description which follows, the angle of the front opening 8 in the present invention remains constant as the vertical and horizontal position of the hood is varied, thereby preventing alteration of the optimum angle by the operator. As a result, the high efficiency of the unit is maintained throughout its adjustment range” (column 4, lines 24-34).
	Therefore the rejection is maintained. 

Applicant secondly argues (pages 3-4):
“Moreover, as previously argued by Applicant, the hood of Wichmann et al. is intended such that the work station is located beneath the hood. In particular, Wichmann et al. describes in Col. 4, lines 37-40: 
Since this portion of hood 1 will generally be positioned adjacent the breathing zone of the operator as the smoke rises from the work station beneath the hood, a larger proportion of noxious vapors, fumes and smoke will be drawn into the hood, thereby providing increased protection for the operator. 
(Emphasis added). 
Wichmann et al. further describes in Col. 5, lines 29-32: 
It will be understood that stanchion 14 will be positioned so that opening 8 of the welding hood 1 overlies the vapor, fume or smoke producing area of the work station. (Emphasis added). 
However, Applicant again respectfully submits that it would not be possible to locate the hood of Wichmann et al. over the kettle (38) of the Evers et al. popcorn popper due to the location of the support rod (50) and the agitator drive space shaft (52) which extend centrally of the kettle (38) from the top wall of the popcorn case  
(12). Such necessary structure found in the popcorn popper of Evers et al. would preclude positioning of the hood of Wichmann et al. so as to overlie the kettle of Evers et al. 
The Examiner asserts on Page 34 of the Office Action that the support rod (50) of Evers et al. merely limits a small portion central to the workspace (center of kettle within receiving chamber), there would allegedly be sufficient room for positioning the hood of Wichmann et al. so as to overlie the kettle of Evers et al. 
However, Applicant respectfully submits that this assertion by the Examiner ignores that the popcorn popper of Evers et al. is specifically designed so that the lid (44) of the kettle (38) may be opened vertically upwardly from the kettle via the cover lift rod (58) to add kernels to the kettle. See, Col. 3, lines 41-43. 
Consequently, Applicant respectfully submits that due to this structure (50, 52) found in the popcorn popper of Evers et al., as well as operation of the lid (44) to be lifted vertically upwardly and the likely size of the hood of Wichmann et al. as shown in this reference, it would not be possible to position the hood of Wichmann et al. so as to overlie the kettle (38) of Evers et al. so as to capture the effluent issuing from the kettle in a manner and position as taught by Wichmann et al.”.
However Examiner respectfully disagrees because while Wichmann is anticipative of placing the fume hood in positions above the workspace as pointed out by Applicant above Wichmann is also anticipative of the fume hood being adjacent to the workspace (emphasis added “The forwardmost edges of the side wall portions 3 and upper wall portion 6 define a generally rectangular front opening 8 which will slope forwardly and upwardly at an angle of about 45° with respect to the horizontal when the hood is positioned adjacent the work station” (column 3-4, lines 67-6)). Additionally, even if Wichmann did teach away from adjacent operation of the hood relative to the workpiece, the structure 52 of primary reference Evers is within the kettle providing no limitation to occupying space outside the kettle while the structure 50 of Evers merely limits a small portion central to the workspace (center of kettle within receiving chamber), while the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981).
Therefore the rejection is maintained.

Applicant thirdly argues (page 4-5):
“Secondly, Applicant respectfully submits that the hypothetical combination of Evers et al. and Wichmann et al. as set forth in the Office Action ignores the vertical stanchion structure (14) which is necessarily provided to support the weight of the hood (1) and the flexible conduit (10) and to position the hood (1) adjacent to the breathing zone of an operator. See, Col. 4, lines 37-43, Col. 6, lines 54-63 and Col. 7, lines 15-20. 
 Without the necessary supporting stanchion (14) of Wichmann et al., the Examiner has failed to establish that the asserted inlet of the exhaust blower (66) of Evers et al. would be suitable to provide adequate mounting and support for the hood and flexible conduit of Wichmann et al. 
Indeed, with the exhaust blower (66) of Evers et al. hypothetically located so as to be located entirely outside the popcorn receiving chamber as claimed by Applicant, there would be no alleged teaching or motivation for the hood of Wichmann et al. as set forth in the rejections.”.
However Examiner respectfully disagrees because in response to applicant's argument that the stanchion structure 14 (or any supporting structure) of Winchmann must be included, Examiner contends that Winchmann is used merely to modify location and shape of inlet to blower system of Evers to benefit efficient air flow (column 4 lines 7-23) and optimum collection of fumes (column 4, lines 24-34, see complete citations in response to Applicants first arguments) in view that the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981).
	Therefore the rejection is maintained. 

Applicant fourthly argues (page 5-6):
“Lastly, as previously argued by Applicant, "[i]t is impermissible within the framework of section 103 to pick and choose from any one reference only so much of it as will support a given position, to the exclusion of other parts necessary to the full appreciation of what such reference fairly suggests to one of ordinary skill in the art."). "[P]rior art references before the tribunal must be read as a whole and consideration must be given where the references diverge and teach away from the claimed invention. ... Moreover, appellants cannot pick and choose among individual parts of assorted prior art references "as a mosaic to recreate a facsimile of the claimed invention." Akzo N. V. v. United States ITC, 808 F.2d 1471, 1481 (Fed. Cir. 1986) (citing In the rejections of independent claims 1, 12 and 20 as set forth above, Applicant again respectfully submits that the Examiner has impermissibly modified Evers et al. with the particular selection of the hood (1) of Wichmann et al. alone, to the Page 15 of 18 
exclusion of other parts in Wichmann et al. that are necessary to the full appreciation of what Wichmann et al. fairly teaches to one of ordinary skilled in the art. 
In particular, Wichmann et al. teaches that the hood (1) is connected to a filtration system (13) by a flexible conduit (10). The hood (1) of Wichmann et al. is particularly supported by a vertical stanchion (14) so as to be positionable adjacent to the breathing zone of an operator as smoke rises from the work station located beneath the hood. See, Col. 4, lines 37-43. The operator may adjust the vertical position of the capture hood (1) to accommodate various work station conditions, and the hood (1) may also be pivotally moved by the operator independent of the vertical movement of the hood. See, Col. 6, lines 45-47 and Col. 7, lines 11-15. 
Applicant respectfully submits that the Examiner's selective choosing of the hood (1) of Wichmann et al. alone, while excluding the flexible conduit (10) and the vertical stanchion (14), comprises impermissible hindsight picking and choosing in an attempt to arrive at Applicant's claimed invention, without taking into account the express teaching of Wichmann et al. as a whole to provide a hood that is vertically and/or pivotally positionable so as to be located adjacent to the breathing zone of the operator. 
However, even if the Examiner's selective choosing of the hood alone from Wichmann et al., while completely ignoring the other necessary structure of Wichmann et al., including the stanchion and flexible conduit necessary to achieve the full appreciation of what Wichmann et al. fairly teaches to one of ordinary skill in the art, were somehow to be deemed proper, the hypothetical combination would still fail to achieve Applicant's claimed invention since the hood of Wichmann et al. cannot be positioned so as to overlie the kettle of Evers et al. in accordance with the teaching of Wichmann et al. as fully set forth above.”.
However Examiner respectfully disagrees because in response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).
	Therefore the rejection is maintained. 




Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SPENCER H KIRKWOOD whose telephone number is (469)295-9113.  The examiner can normally be reached on 11:00 am - 8:00 pm Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abraham Ibrahime can be reached on 571-270-5569.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Spencer H. Kirkwood/Examiner, Art Unit 3761    

/IBRAHIME A ABRAHAM/Supervisory Patent Examiner, Art Unit 3761